Citation Nr: 1532972	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  04-42 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the spine from September 1, 2010, to February 25, 2015, and a disability rating in excess of 40 percent on and after February 26, 2015.

2. Entitlement to a compensable disability rating for bilateral hearing loss from June 1, 2009, to September 15, 2010.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
	
In June 2009, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of that hearing is associated with the record.

Pertinent to the claims on appeal, the RO granted an increased disability rating of 40 percent for degenerative arthritis of the spine, effective February 26, 2015.  Because the increased disability rating assigned is not the maximum rating available for this disability, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. From September 1, 2010, to February 25, 2015, the Veteran's degenerative arthritis of the spine was manifested by chronic pain and a combined range of motion of the thoracolumbar spine not greater than 120 degrees.

2. On and after February 26, 2015, the Veteran's degenerative arthritis of the spine was manifested by chronic pain and forward flexion limited to, at most, 20 degrees.

3. From June 1, 2009, to September 15, 2010, the Veteran's bilateral hearing loss was manifested by Level I hearing loss in the right ear and Level VIII hearing loss in the left ear.


CONCLUSIONS OF LAW

1. From September 1, 2010, to February 25, 2015, the criteria for a disability rating of 30 percent for degenerative arthritis of the spine have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

2. On and after February 26, 2015, the criteria for a disability rating in excess of 40 percent for degenerative arthritis of the spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2014).

3. From June 1, 2009, to September 15, 2010, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Letters dated in March 2004 and March 2006 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the Veteran's claims were re-adjudicated in a September 2006 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim). 

The record contains the Veteran's VA treatment records and examination reports and lay evidence.  Pertinent to the claim for an increased disability rating for bilateral hearing loss, the Veteran underwent VA examination in March 2010.  With respect to the increased disability rating claim for degenerative arthritis of the spine, the Veteran underwent VA examination in September 2010, and again in February 2015 pursuant to a September 2013 Board Remand.  The record demonstrates that the VA examiners reviewed the relevant medical history and the Veteran's lay statements.  Additionally, the examinations provided sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Also pursuant to the Board's Remand, the RO obtained VA treatment records dated from 2009 to 2010 and from June 2013 to December 2014 and requested that the Veteran identify all private providers of audiological treatment in 2009 and 2010.  The Veteran responded in a January 2015 written statement that he did not have any further information to submit.  Therefore, the Board finds the RO substantially complied with the Board's Remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his degenerative arthritis of the spine and bilateral hearing loss.  The hearing focused on the elements necessary to substantiate the increased disability rating claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's record has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Degenerative Arthritis of the Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 30 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this Note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a  physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

From September 1, 2010, to February 25, 2015, the Veteran's service-connected degenerative arthritis of the spine is rated as 20 percent disabling.  Upon review, the Board finds the criteria for a 30 percent disability rating have been met during this period.  In pertinent part, physical examination in September 2010 revealed forward flexion to 70 degrees, extension to five degrees, right and left lateral flexion to five degrees each, and right and left lateral rotation to 10 degrees each.  As such, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  In addition, the Board notes the Veteran had chronic pain and difficulty with walking, standing for long periods, and even sitting.  In a June 2011 addendum opinion, the VA examiner reported the Veteran's lumbar spine disease would hinder him from doing any manual work.  Based on this evidence, the Board finds the clinical evidence meets the criteria for a 30 percent disability rating from September 1, 2010, to February 25, 2015.  

However, a disability rating in excess of 30 percent is not warranted at any time during this period.  First, as noted above, forward flexion of the thoracolumbar spine was not to 30 degrees or less, and the clinical evidence does not demonstrate favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Second, the record does not reflect incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  On VA examination in September 2010, the Veteran reported two incapacitating episodes in the past year, each lasting three days for a total of six days duration.  The record does not reflect, and the Veteran has not reported, any physician-prescribed bed rest during the period.  As a result, the Board finds a disability rating in excess of 30 percent is not warranted at any time from September 1, 2010, to February 25, 2015, under Diagnostic Code 5243.  38 C.F.R. § 4.71.

On and after February 26, 2015, the Veteran's service-connected degenerative arthritis of the spine is rated as 40 percent disabling.  Based on the evidence, the Board finds the criteria for a disability rating in excess of 40 percent have not been met at any time on or after February 26, 2015.  First, the objective medical evidence does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine or functional impairment comparable thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The February 2015 VA examination report shows the Veteran had flexion to 20 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees each, and right and left lateral rotation to 20 degrees each.  The VA examiner specifically found there was no evidence of ankylosis.  Second, the record does not reflect incapacitating episodes having a total duration of at least six weeks during a 12-month period at any time on or after February 26, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The February 2015 VA examiner reported that the Veteran did not have intervertebral disc syndrome with episodes requiring bed rest, and the rest of the clinical evidence does not reflect physician-prescribed bed rest during this period.  As a result, the Board finds a disability rating in excess of 40 percent is not warranted under Diagnostic Code 5243 on or after February 26, 2015.  38 C.F.R. § 4.71.

The Board has considered whether the Veteran's degenerative arthritis of the spine resulted in a level of functional loss greater than that already contemplated by the assigned ratings.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  In September 2010, the Veteran reported difficulty bending, lifting, stooping, standing, and sitting.  However, the VA examiner found that active range of motion testing did not produce any weakness, fatigue, or incoordination, and there was no additional loss of range of motion with repetition.  In June 2011, the Veteran complained of continued baseline back pain on walking 100 feet.  The VA examiner found that although the Veteran's lumbar spine disease hindered him from doing manual work, he could perform sedentary work so long as he did not have to sit for long periods.  In December 2013, the Veteran reported that his pain affected sleep and walking, and a June 2014 VA treatment record shows the Veteran complained that his back pain was always present and affected his sleep, physical activity, walking, and emotions.  On VA examination in February 2015, the Veteran reported functional loss of being unable to walk more than 50 feet without his back causing him to collapse.  Although the VA examiner found pain caused functional loss, there was no evidence that weakness, fatigability, or incoordination significantly limited the Veteran's functional ability.  With respect to his ability to work, the VA examiner found the Veteran's degenerative arthritis of the spine caused him difficulty with lifting, his posture, and his mobility.  Here, the Board finds the 30 percent disability rating granted herein for the period from September 1, 2010, to February 25, 2015, contemplates the level of functional loss experienced by the Veteran as it is based on a complete review of the clinical evidence and the Veteran's lay statements.  In addition, the Board finds the Veteran's degenerative arthritis of the spine did not result in a level of functional loss greater than that already contemplated by the 40 percent disability rating assigned on and after February 26, 2015, as it adequately considers and reflects the Veteran's limited range of motion and mobility due to pain.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.

With respect to other neurological symptoms, the clinical evidence does not reflect any findings of neurological symptoms associated with the Veteran's degenerative arthritis of the spine during the periods on appeal.  On VA examination in September 2010, the Veteran specifically denied any fecal incontinence.  Likewise, the February 2015 VA examination report indicates the Veteran did not have any other neurological abnormalities such as bowel or bladder problems associated with his degenerative arthritis of the spine.  Therefore, the Board finds a separate disability rating is not warranted for any neurological abnormalities in connection with the Veteran's degenerative arthritis of the spine.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).   

The Board acknowledges that the Veteran is competent to describe his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, in granting the increased disability rating of 30 percent for the period from September 1, 2010, to February 25, 2015, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements as well as the criteria necessary for rating the disability on appeal.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence supports a disability rating of 30 percent for degenerative arthritis of the spine from September 1, 2010, to February 25, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5237; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the 40 percent disability rating already assigned for the period on and after February 26, 2015, contemplates the Veteran's reports of flare-ups affecting his ability to walk for long periods and his difficulty with lifting and posture.  The Board has considered the benefit of the doubt, but as the preponderance of the evidence is against the Veteran's claim for this period, that doctrine is not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242; Gilbert, 1 Vet. App. 49.

Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and measured by pure tone audiometric tests in the frequencies of  1000, 2000, 3000, and 4000 cycles per second.  The Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  The horizontal lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  38 C.F.R. § 4.85.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate for the pure tone decibel loss.  The percentage evaluation is found from Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).  

The provisions of 38 C.F.R. § 4.86(a) (2014) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

From June 1, 2009, to September 15, 2010, the Veteran's service-connected bilateral hearing loss has been assigned a noncompensable disability rating.  At the June 2009 Board hearing, the Veteran reported that he could not hear people when they talked to him, that he had to read lips, and that he had difficulty watching television.  Similarly, an August 2009 VA treatment record indicates the Veteran still could not hear speech despite his hearing aids.  In February 2010, a VA physician reported that the Veteran's speech reception thresholds were consistent with those of the two previous evaluations; however, volunteered pure tone thresholds were not in agreement with the speech reception thresholds.  The Veteran reported increased difficulty hearing, and in April 2010, a VA physician reported that due to the type and degree of the Veteran's hearing loss, listening strategies were reviewed. 

On VA examination in March 2010, the VA examiner found the Veteran had mild to profound sensorineural hearing loss in both ears.  Pure tone thresholds, in decibels, were as follows:
 
HERTZ

1000
2000
3000
4000
RIGHT
25
35
55
75
LEFT
30
85
105
105

The Veteran's speech recognition ability was 92 percent in his right ear and 88 percent in his left ear.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 47.5 decibels, and his pure tone threshold average for the left ear was 81.25 decibels.  

Applying 38 C.F.R. § 4.85, Table VI to the March 2010 audiological findings, the Veteran's right ear hearing loss is a Level I impairment based on a pure tone threshold average of 47.5 decibels and a 92 percent speech recognition score.  The Veteran's left ear hearing loss is a Level IV impairment based on a pure tone threshold average of 81.25 decibels and an 88 percent speech recognition score.  As such, the Veteran's left ear is considered the poorer ear for rating purposes.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.  

As described above, the rating criteria also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  In this case, pure tone thresholds at each of the four specified frequencies were not shown to be 55 decibels or more, and therefore, evaluation under 38 C.F.R. § 4.86(a) is not warranted.  However, because pure tone thresholds were 30 decibels at 1000 Hertz and 85 decibels at 2000 Hertz in the left ear, the results reflect an exceptional pattern of hearing loss in the left ear, and the Veteran is entitled to additional consideration under 38 C.F.R. § 4.86(b).  Under Table VIA, the Veteran's left ear hearing loss is a Level VII impairment based on a pure tone threshold average of 81.25 decibels.  Pursuant to 38 C.F.R. § 4.86(b), the numeral is elevated to the next higher Roman numeral, and therefore, the Veteran's left ear hearing loss is a Level VIII impairment.  Applying the criteria from Table VI and Table VIA to Table VII, however, a noncompensable evaluation is still derived.

Therefore, the Board finds the competent, clinical evidence does not include any audiological examination results demonstrating a higher level of bilateral hearing loss from June 1, 2009, to September 15, 2010.  The Board recognizes the Veteran's assertions regarding the impact of his bilateral hearing loss on his daily life and notes that he is competent to report the effects of his bilateral hearing loss on his daily functioning.  The March 2010 VA examination did not address the functional impact effects of the Veteran's bilateral hearing loss on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designation assigned after audiometric results are obtained.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100, with respect to determining the severity of his service-connected bilateral hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2014).  In addition, the March 2013 VA examination did address the functional effects of the Veteran's hearing loss where the Veteran stated that he had to ask his wife to repeat herself and he did not hear will with other noise present.  The Board, however, must base its determination on the audiological evaluation results of record and is bound by law to apply VA's Rating Schedule based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In conclusion, the Board finds the noncompensable evaluation currently assigned for the Veteran's bilateral hearing loss accurately reflects his disability picture from June 1, 2009, to September 15, 2010, and a higher rating is not appropriate.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  The Veteran's degenerative arthritis of the spine is evaluated as a musculoskeletal disability, and his bilateral hearing loss is evaluated as a disability involving hearing impairment, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. §§ 4.71a, 4.85, 4.86, Diagnostic Codes 5237, 5242, 6100.  Ratings in excess of those assigned are provided for certain manifestations of these disabilities, but as described above, those symptoms were not present during the appeal periods.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's degenerative arthritis of the spine and bilateral hearing loss during the appeal periods.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 





ORDER

Entitlement to a disability rating of 30 percent, but no higher, for degenerative arthritis of the spine from September 1, 2010, to February 25, 2015, is granted.

Entitlement to a disability rating in excess of 40 percent, but no higher, for degenerative arthritis of the spine on and after February 26, 2015, is denied.

Entitlement to a compensable disability rating for bilateral hearing loss from June 1, 2009, to September 15, 2010, is denied.


REMAND

The Veteran asserts that he has been totally unemployable since 1977 due to his service-connected degenerative arthritis of the spine and bilateral hearing loss.

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2014).  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. 
§§ 3.340, 3.341 (2014).  

In this case, the schedular criteria for entitlement to a TDIU have not been met at any time.  The Veteran's combined schedular rating for his service-connected disabilities was 10 percent from June 17, 1968, to January 27, 2004; 50 percent from January 28, 2004, to July 5, 2005, 60 percent from July 6, 2005, to May 31, 2009, 50 percent from June 1, 2009, to August 31, 2010, 30 percent from September 1, 2010, to September 15, 2010, 40 percent from September 16, 2010, to February 25, 2015, and 60 percent from February 26, 2015, with no disability rating as 60 percent disabling at any time.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In September 2013, the Board referred the Veteran's case to the Director of the Compensation and Pension Service for consideration of an extraschedular rating.  Subsequently, the Veteran underwent additional VA examination in connection with his service-connected disabilities in February 2015.  In pertinent part, the February 2015 VA examiner found that because the Veteran no longer had a diagnosis of lumbar strain, an opinion as to its impact on the Veteran's employability was not relevant.  Because the VA examiner did not provide an opinion with respect to the effect of the Veteran's service-connected degenerative arthritis of the spine on his ability to maintain substantially gainful employment, the Board finds remand is warranted for an addendum opinion.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159.

Finally, as it appears the Veteran receives treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from December 2014 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from December 2014 to the present.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Forward the Veteran's claims file and electronic file, to include a copy of this Remand, to the February 2015 VA examiner, or an appropriate substitute if unavailable, in order to address the functional effect of the Veteran's service-connected disabilities, including degenerative arthritis of the spine, on his ability to secure or follow a substantially gainful occupation without consideration of the Veteran's age or any non-service connected disabilities.

3. After completing the above development, re-adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


